DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 12, 14-20, 24, and 28 have been cancelled.  Claims 31-35 have been newly added.

Election/Restriction
Applicant’s election without traverse of Group II, claims 22-28, in the reply filed on 8/19/2021 is again acknowledged.
Claims 1-11, 13, 21, and 29-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/2021.

Applicant's arguments filed 6/19/2022 have been fully considered but they are not persuasive.
The rejection of claims 22-27 under 35 U.S.C. 103 as being unpatentable over Schurpf et al. (U.S. Patent Application Publication 2015/0361421) is withdrawn in view of the claim amendments.  This art could be reapplied if the new matter rejection is overcome.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23, 25-27, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 22 has been amended.  It is now directed to a method for making a composition comprising an antibody, or an antigen-binding fragment thereof, that specifically binds a human LTBP1-proTGFβ1 complex and/or a human LTBP3-proTGFβ1 complex, and does not bind a GARP-proTGFβ1-complex, LRRC33-proTGFβ1, mature TGFβ1, GARP-proTGFβ2, LRRC33-proTGFβ2, mature TGFβ2, GARP-proTGFβ3, LRRC33-proTGFβ3 and mature TGFβ3; wherein the antibody, or the antigen-binding fragment thereof, inhibits TGFβ1 but does not inhibit TGFβ2 or TGFβ3, the method comprising steps of:
i) providing at least one antigen comprising LTBP1-proTGFβ1 and/or LTBP3-proTGFβ1,
ii) selecting a first pool of antibodies, or antigen-binding fragments thereof, that specifically bind the at least one antigen of step (i) so as to provide specific binders of LTBP1-proTGFβ1 and/or LTBP3-proTGFβ1;
iii) selecting from the first pool of antibodies, a second pool of antibodies, or antigen-binding fragments thereof, that inhibit activation of TGFβ1, so as to generate specific inhibitors of TGFβ1 activation, wherein the selection step comprises a cell-based assay to measure TGFβ1 activation, wherein the cell-based assay comprises cells expressing proTGFβ1 and/or an LTBP, wherein the LTBP is LTBP1 and/or LTBP3;
iv) formulating one or more antibodies, or antigen-binding fragments thereof, that are present in the first pool of antibodies, and are present in the second pool of antibodies, with a pharmaceutical carrier, into a pharmaceutical composition,
thereby making the composition comprising the antibody, or the antigen-binding fragment thereof.

	The method steps as written do not provide the antibody or antigen-binding fragment with the properties required by the preamble of the claim.  The method of claim 22 does not provide steps where antibodies or antigen-binding fragments that bind GARP-proTGFβ1-complex, LRRC33-proTGFβ1, mature TGFβ1, GARP-proTGFβ2, LRRC33-proTGFβ2, mature TGFβ2, GARP-proTGFβ3, LRRC33-proTGFβ3 and mature TGFβ3 or those that inhibit TGFβ2 or TGFβ3 are removed.  Note that this is not remedied by claim 23 which is now directed to the method of claim 22, wherein the method “further comprises a step after step (ii) of:
removing from the first pool of antibodies, or antigen-binding fragments thereof, selected in step
(ii) any antibodies, or antigen-binding fragments thereof, that bind GARP-proTGFβ1, LRRC33-
proTGFβ1, mature TGFβ1, GARP-proTGFβ2, LRRC33-proTGFβ2, mature TGFβ2, GARP-proTGFβ3, LRRC33-proTGFβ3, mature TGFβ3, or any combinations thereof.”  Claim 23 does not clearly require that step (iii) in claim 22 is selecting from the new pool created by the additional step now required by claim 23 or selecting from the originally selected first pool of antibodies in step (ii) of claim 22.  In addition, claim 22 now recites “cell-based assay comprises cells expressing proTGFβ1 and/or an LTBP, wherein the LTBP is LTBP1 and/or LTBP3.”  This recitation does not provide positive, active steps for an assay.  It lists components to be used without setting forth how they are used to measure TGFβ1 activation.  Note further that “measuring TGFβ1 activation” alone does not identify specific inhibitors of TGFβ1 that do not inhibit TGFβ2 or TGFβ3 as required by claim 22.  New claims 31, 32, 34, and 35 also list components to be used without setting forth how they are used to measure TGFβ1 activation (particularly the optional aspect of claim 32).  
	The claims as written are not enabled.  Executing the recited method steps will not provide formulations comprising the antibody or antigen-binding fragment with the properties required by the preamble of claim 22.   Dependent claims 25-27 and 33 require steps that have no bearing on the antibodies that be will formulated in step (iv) of claim 22.  The claims are missing positive, active steps that are critical to achieving the goal of the method.  

Claims 22-23, 25-27, and 31-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22-23 and 25-27 have been amended as discussed above.  Claims 31-35 are not original claims.  They have been newly added.
Basis is not seen for the methods claimed as the claims are missing positive, active steps that are critical to achieving the goal of the method as discussed above. 
Applicant has pointed to basis in the original claims and pages 84-85 and Example 2.  This is not agreed with.  The originally filed claims do not disclose what is now claimed.  Example 2 and pages 84-85 disclose particular functional assays with particular steps that are not found in the present claims.  They do not disclose the methods now claimed.  Applicant is requested to point to page and line number for support of the claim amendments, particularly in the context these amendments are found in the claims.  In particular, Example 2 discloses that the assays used were novel.  The claims do not reflect the assay steps and how the particular components were used in the novel assays for screening.
	The claims as written constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-23, 25-27, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, step (iv), is confusing in reciting “formulating one or more antibodies, or antigen-binding fragments thereof, that are present in the first pool of antibodies, and are present in the second pool of antibodies.”  As claim 22 is written, the antibodies of the second pool must be present in the first pool of antibodies as the second pool is selected from the first pool.  The claim language is redundant or confusing if applicant is implying something else.
Claim 22 now recites “cell-based assay comprises cells expressing proTGFβ1 and/or an LTBP, wherein the LTBP is LTBP1 and/or LTBP3.”  This recitation does not provide positive, active steps for an assay.  It lists components to be used without setting forth how they are used to measure TGFβ1 activation.  New claims 31, 32, 34, and 35 also list components to be used without setting forth how they are used to measure TGFβ1 activation (particularly the optional aspect of claim 32).  The limitations of these claims do not provide positive, active steps for an assay.  The claims are indefinite.
	Claim 25 is confusing.  The step required by claim 25 as amended does not alter or further limit the antibodies formulated in step (iv) of claim 22. The antibodies selected in claim 25 are not in the first and second pool referenced in claim 22, step (iv), that will be in the formulation.  It is unclear why the step of claim 25 has been added to the method of claim 22.
	Claims 26-27 are confusing.  The antibodies generated in claim 26 as amended and/or the affinity matured and/or optimized antibodies in claim 27 as amended do not alter or further limit the antibodies formulated in step (iv) of claim 22. The antibodies in claims 26 and 27 are not antibodies from the first and second pool referenced in claim 22, step (iv), that will be in the formulation.  It is unclear why the steps of claims 26-27 have been added to the method of claim 22.
	New claim 33 is confusing.  The claim adds a step of identifying an antibody or an antigen-binding fragment thereof that competes for antigen binding with the antibody selected in step (ii) and (iii).  These competitive antibodies do not appear to be found in the first or second pool of claim 22.  There are no method steps with respect to how they are identified.  They are not part of the formulation of step (iv).  It is unclear why the step of claim 33 has been added to the method of claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa